IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-81,309-01


                         EX PARTE STEVEN RAY MILAM, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
         CAUSE NO. F-11-45923-I IN THE CRIMINAL DISTRICT COURT NO. 2
                            FROM DALLAS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of attempted capital

murder of a police officer and sentenced to twenty eight years’ imprisonment. He did not appeal his

conviction.

        Applicant contends that his plea was involuntary because the plea agreement cannot be

followed. The trial court determined that Applicant pled guilty pursuant to an agreement that this

sentence would run concurrently with a federal sentence. The federal sentence is not running
                                                                                                    2

concurrently with this sentence. Applicant is entitled to relief. Ex parte Huerta, 692 S.W.2d 681

(Tex. Crim. App. 1985).

       Relief is granted. The judgment in Cause No. F-11-45923-I in the Criminal District Court

No. 2 of Dallas County is set aside, and Applicant is remanded to the custody of the Sheriff of Dallas

County to answer the charge against him as set out in the indictment. The trial court shall issue any

necessary bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.

Delivered: May 21, 2014
Do not publish